        Case 7:17-cr-00575-KMK Document 111 Filed 02/03/21 Page 1 of 15
         Case 7:17-cr-00575-KMK Document 100 Filed 12/18/20 Page 1 of 15

                ..   '              MEMO ENDORSED
                                                 Motion for compassionate release, pursuant to 18 U.S.C. Section
United States
                                                 3582, is denied. While Mr. Ahmed suffers from several medical
                                                 conditions that increase his risks from COVID-19, Mr. Ahmed
                                                 already has suffered from COVID-19 (from which he suffered mild
                                                 symptoms) and thus has some immunity from further infection.
   V.                          l ?-CR-OOS?S (KMK)But, e~en assuming ~is health challen~es satisfiy his burden of
                                                 establishing extraordinary and compelling reasons for early
                                                 release , consideration of the Section 3553(a) factors strongly cuts
                                                 against early release. Mr. Ahmed was convicted of importing
                                                 substantial amounts of heroin in what was a sophisticated scheme.
                                                 Furthermore, this was not Mr. Ahmed's first narcotics conviction , as
Maroof Ahmed
                                                 he has others that qualify him as a career offender. As a result, Mr.
                                                 Ahmed received a substantial sentence only a portion of which he
                                                 has thus far served. Therefore, to grant this request would
                                                 promote disrepect for the law and would undermine the deterrent
                                                 effect of the sentence the Court imposed.


                                Motion For Compa~eielease




HONORABLE JUDGE KARAS                               2/2/21




Defendant moves pursuant to 18 U.S.C.3582 (C)(l)(A) for compassionate release. Defendant is currently
housed in FCI

Loreto wh ich is at the heart of this Pandem ic.




i) COVID-19 Pandem ic and defendants Medical condition .

THIS COURT HAS THE AUTHORITY TO REDUCE DEFENDANT'S SENTENCE.




As amended by the FIRST STEP ACT, a court may modify a term of imprisonment on the motion of the
petitioner after




considering the factors set forth in 18 U.S.C 3553(a) if "extraord inary and compelling reasons warrant
such a reduction."



18 U.S.C. 3582(c)(l)(A)(i). "Extraordinary and compelling reasons" was previous ly defined by the United
States Sentencing
       Case 7:17-cr-00575-KMK Document 111 Filed 02/03/21 Page 2 of 15
        Case 7:17-cr-00575-KMK Document 100 Filed 12/18/20 Page 2 of 15

       •   I.   "     l




Commission ("Sentencing Commission") in U.S.S.G. 181.13, Application Note 1. Before the passage of
the FIRST STEP Act,




the Sentencing Commission provided that a sentence may be modified due to the petitioner's medical
condition, age, or




family circumstances and further defined the limits under which a sentence reduction may be given
under those




justifications. U.S.S.G 181.13, n. l(A)-(C). The Sentencing Commission also provided a "catch-all
provision" that allowed for




a sentence modification upon a showing of "extraordinary and compelling reason other than, or in
combination with, the




reasons described in subdivisions (A) through (C) ." Id at n. 1 (D). Use of the "catch-all provision" prior to
the FIRST STEP Act




was{2020 U.S. Dist.LEXIS 5} severely restricted because it required approval from the BOP before an
individual could petition




the district court.



However, U.S.S.G. 181.13 is now outdated following the passage of the FIRST STEP Act, wh ich allows
individuals to petition



the district court directly without clearance from the BOP. And rightly so, because according to the
Inspector General of the
       Case 7:17-cr-00575-KMK Document 111 Filed 02/03/21 Page 3 of 15
           Case 7:17-cr-00575-KMK Document 100 Filed 12/18/20 Page 3 of 15
                •   1
       •   l




Department of Justice (the "OIG") issued a report in 2013 that the Director of the BOP rarely filed 18
U.S.C. 3582(c)(l)(A)




sentence reduction motions (even for the defendants who clearly met the Sentencing Commission's
objective criteria for a




sentence reduction). See U.S Dept's of Justice Office of the Inspector General. The Federal Bureau of
Prisons' Compassionate




Release Program (Apr.2013) (Exhibit20).




Therefore, U.S.S.G.lbl.13 is merely advisory and does not bind the Court's application of 3582(c)(l)(A).
McCoy v. United




States,2020. App.LEXIS 16636,2020 WL 2738225, at "'4 (E.D. Va. May 26,2020) see also United States v.
Lisi, 2020 U.S. Dist.




LEXIS 31127, 2020 WL 881994, at "'3 (S.D.N.Y. Feb. 24, 2020) ("[T]he Court may independently evaluate
whether [petitioner]



has raised an extraordinary and compelling reason for compassionate release .. . [but lbl.13's policy
statement provides



helpful guidance on the factors that support compassionate release, although it is not ultimately
conclusive).And courts have




utilized that power.
       Case 7:17-cr-00575-KMK Document 111 Filed 02/03/21 Page 4 of 15
        Case 7:17-cr-00575-KMK Document 100 Filed 12/18/20 Page 4 of 15
                  •   I




United States v. Cantu-Rivera, Case No. 89-CR-204,2019 U.S. Dist. LEXIS 105271, 2019 WL 2578272 (S.D.
Tex. June 24,




2019), is instructive with regard to court's newfound authority to reduce sentences based on
"extraordinary and compelling




{2020 U.S. Dist. LEXIS 23} reasons" (even if those reasons do not relate to medical condition, age or
family circumstances) .




Initially, the court in Cantu-Rivera explained that "(t]he First Step Act of 2018 amended 18 U.S.C.
3582(c}1)(A) to allow




district courts to modify sentences of imprisonment upon motion by the defendant if the defendant has
fully exhausted all




[BOP] administrative rights .. .. or 30 days from the receipt of such a request by the warden of the
defendant's facility,




whichever is earlier."2019 U.S.Dist. LEXIS 105271.[WL] at *1 (internal quotation marks omitted) . It then
reduced that



defendant's life sentence (for conspiracy to possess with intent to distribute in excess of five kilograms
of cocaine) to time




served.



Similarly, in United States v. Cantu, Case No.05-CR-458,2019 U.S. Dist. LEXIS 100923,2019 WL 2498923
(S.D. Tex. June
      Case
       Case7:17-cr-00575-KMK
            7:17-cr-00575-KMK Document
                              Document 111 Filed 12/18/20
                                       100 Filed 02/03/21 Page
                                                           Page55ofof1515

      ..
17,2019), the court noted that "[a] court may now," pursuant to 18 U.S.C. 3582(c)(l)(A), " modify a
defendant's sentence if




it finds on either the BOP's or the defendant's motion that 'extraord inary and compelling reasons
warrant such a reduction'




and 'such a reduction is consistent w ith applicable policy statements issued by the Sentencing
Commission. ""2019 U.S. Dist.




LEXIS 100923 [WL] at *1. It then reduced that defendant's 290-month sentence (which had previously
been reduced to 210




months based on Amendments 782 and 788 to the Guidelines) to time served (after service of more
than 14 years of




imprisonment) based principally on his medical condition, even though he "ha[d] not presented
evidence that his reasons are




extraordinary and compelling under the three explicitly defined reasons " set forth in Application Note 1
to Section 181.13 of



the Guidelines. 2019 U.S. Dist. LEXIS 100923, [WL] at *3.




And in United States v. McGraw, Case No. 02-CR-00018,2019 U.S.Dist. LEXIS 78370,2019 WL 2059488
(S.D. lnd.May,2019),



the Court stated that the First Step Act's modification of 18 U.S.C. 2582(c)(l)(A) "now provides an
avenue for a defendant to
       Case
        Case7:17-cr-00575-KMK
             7:17-cr-00575-KMK Document 111 Filed
                               Document 100 Filed12/18/20
                                                  02/03/21 Page
                                                            Page6 6ofof1515

                  .   '


seek a [sentence reduction directly] from the Court" and that "courts have universally turned to U.S.S.G.
181.13 to provide




guidance on the 'extraordinary and compelling reasons' that may warrant a sentence reduction."{2020
U.5. Dist. LEXIS 25}




2019 U.S.Dist. LEXIS 78370 at *6 [WL] at •1. It then reduced that defendant's life sentence (for
possession with intent to




distribute methamphetamine) to time served (after service of more than 17 years imprisonment) based
principally on "his




serious medical conditions, "even though he had a long criminal history and had occupies a "leadership"
position in the




Diablos motorcycle gang. 2019 U.S.Dist. LEXIS 78370 at *11, [WL) at 2-6.




Here, defendant has served more 40% of his sentence, given the halfway house and programs under
the First Step Act



defendant would be eligible for release before 2029.




i) COVID-19 PANDEMIC:



Defendant suffers from Type 1 diabetes and is Insulin dependant for the last 30 years. Defendant had a
quadruple
        Case 7:17-cr-00575-KMK Document 111 Filed 02/03/21 Page 7 of 15
         Case 7:17-cr-00575-KMK Document 100 Filed 12/18/20 Page 7 of 15




bypass recently, has multiple stints in his arteries, has high blood pressure, high cholesterol, sleep
Apnea, arthritis and acid




reflux. Defendant faces a heightened risk of developing severe symptoms once infected due to pre-
existing conditions, and




may even face a heightened risk of contracting COVID-19 in the first place, due to his medical conditions
and weak immune




system. Sadly, enough defendant just contracted the CORONA Virus.




As one court recently stated that prisons are "powder kegs for infection" and have allowed "the COVID-
19 virus




[to] spread[] with uncommon and frightening speed, "United States v. Skelos, No. 15-CR-317, 2020 U.S.
Dist. LEXIS 64639,




2020 WL 1847558, at *1 (S.D.N.Y.Apr.12,2020); see also An Ohio prison is now the largest source of virus
infections in the



country, THE N.Y.TIMES (Apr.20,2020), https://www.nytimes.com/2020/04/20/us/coronavirus-live-
news.html#link-



52cdb996 (noting that "four of 10 largest-known sources of infection in the United States were
correctional facilities").



Given this reality, the need to expedite consideration of requests for compassionate release premised
on potential
       Case 7:17-cr-00575-KMK Document 111 Filed 02/03/21 Page 8 of 15
         Case 7:17-cr-00575-KMK Document 100 Filed 12/18/20 Page 8 of 15




exposure to COVID-19 takes on even new urgency. Several courts have have found that t he comb ination
ofa




personal COVID-19 risk factor and especially high-risk prison atmosphere can support a finding that
there is an




"extraordinary and compelling reason".




The sign ificant outbreak at Loreto which houses 750 Inmates, 400 Inmates and 50 staff members have
tested positive for




Corona Virus, defendant is one of them. But the officials at Loretto continue to insist that there are 130
Inmates. This is




a common practice by the BOP throughout their Institutions. The out break created a high likelihood
that defendant will be




exposed to COVID-19,and he certainly did. BOP had already designated the defendant as "high risk" of
contracting the virus.



Further, it must be noted that defendant tried to change his designation from Loreto to another BOP
facility, either Medical



or with Cel ls instead of dorms. But the Government opposed it and th is court sided with the
Government and denied



defendant's request .

It must be noted that some Courts have even granted Compassionate release to defendants who were
on "Usinopril" Blood
       Case 7:17-cr-00575-KMK Document 111 Filed 02/03/21 Page 9 of 15
        Case 7:17-cr-00575-KMK Document 100 Filed 12/18/20 Page 9 of 15




pressure medication. It is an ACE inhibitor. See Interim Clinical Guidance for Management of Patients
w ith Coronavirus

Disease (COVID-19), Centers for Disease Control and Prevention,
https://www.cdc.gov/ coronavirus/2019-

ncov/hcp/clinical-guidance-management-patients.html (It has been hypothesized that angiotension-
converting enzyme (ACE)

inhibitors ... may increase the risk of SARS-CoV-2 infection and COVID-19{2020 U.S.Dist.Lexis 14} severity;
see also United

States v. Roman,2020 U.S.DistLEXIS53956,020 WL 1908665, at *2 (S.D.N.Y.Mar.7,2020).

The defendant on the other hand suffers from serious ailments and is on med ication wh ich is far worse
than ACE Inhibitors.

Zuckerman, 2020 U.S. Dist. LEXIS 59588, 2020 WL 1659880, is especially persuasive. Like defendant,
Zuckerman both had

underlying health cond it ions identified by the CDC as risk factors for serious illness and was inca rcerated
in a relatively

high-risk facility, FCI Otisville. 2020 U.S. Dist. LEXIS 59588,2020 WL 1659880, at *5. In its April 3 opinion,
the cou rt did not

note any reported cases of COVID-19 at Otisville . See BOP COVID-19 Database . But like FCI Danbury, FCI
Lorette's interna l

architecture inhibits socia l distancing. See Zukerman, 2020 U.S. Dist.Lexis 59588, 2020 WL *1,5; Brechlin
and Keating. The

court in Zuckerman emphasized that an extraordinary risk of severe illness and death from COVID-19
can, under certain

circumstances, provide an "extraordinary and compell ing reason" for release as defined in U.S.S.G
181.13 cmt.n.1(A)( ii)(I),

even when a significant {2020 U.S.Dist. LEXIS 59588,2020 WL 1659880, at *4,6. An emphasis on the
latter facts, under

circumstances in which individual COVJD-19 risk factors are compounded by an extraordinary hazardous
prison environment,

" misses the point and understates the gravity of the COVID-19 pandemic."2020 U.S.Dist. LEXIS 59588,
[WL] at *4. Given
       Case
       , Case7:17-cr-00575-KMK
              7:17-cr-00575-KMK Document 111 Filed
                                Document 100 Filed12/18/20
                                                   02/03/21 Page
                                                             Page1010ofof1515




It must be noted that Section 3553(a)(30, "[i]ncarceration ... is not the only kind of sentence available.
"Brown,2020 U.S.




Dist.LEXIS 87133, 2020 WL 2091802, at *10 (internal citation omitted). To the contrary, "[n]oncustodia l
sentences also




curta il prized liberty interests and the defendant always faces the harsh consequences that wait if he
violates the conditions




attached to such a sentence."(internal citation omitted) .




35539(a)Factors




Admittedly, Defendant has a significant amount of time remaining on his sentence. But some courts in
and outside this




Circuit have granted release to prisoners with significant rema ining terms of imprisonment. Courts that
have done so




generally have reasoned that personal health conditions recognized by the CDC as risk factors for severe
illness, alone or in




combination with an especially hazardous prison atmosphere, amount to an "extraordinary and
compelling reason" as defined



in U.S.S.G. 1B1.13 cmt.n.l(A)(ii)(I). See, e.g., United States v. Muniz, No 09-CR-199-1,2020 U.S. Dist.
LEXIS 59255, 2020
      Case 7:17-cr-00575-KMK Document 111 Filed 02/03/21 Page 11 of 15
       ,Case 7:17-cr-00575-KMK Document 100 Filed 12/18/20 Page 11 of 15




WL 1540325, at *1-2 (S.D.Tex.Mar.30,2020)(granting compassionate release when the defendant had
diabetes,




hypertension, {2020 U.S.Dist. LEXIS 17} and other conditions, and was housed in facility that had
reported one staff and




one inmate case of COVID-19, with more than three years remaining on a 188-month sentence); United
States v. Ben-Yhwh,




No. CR 15-830, 2020 U.S. Dist. LEXIS 65677, 2020 WL 1874125, at *2,4-7 (D.Haw.Apr. 13,2020) (granting
compassionate




release due to old age and a variety of medical conditions, including asthma and diabetes, combined
with the general threat




of COVID-19, with 52 months remaining on a 60 month sentence).




Several Federal courts around the country have found that compassionate release is justified under the
circumstances.




Zuckerman, 2020 U.S. Dist. LEXIS 59588, 2020 WL 1659880, at *4 citing Perez, 2020 U.S. Dist. LEXIS
57265, 2020 WL



1546422, at *4; United States v. Colvin, 2020 U.S. Dist. LEXIS 54401, 2020 WL 1613943, *4 (D. conn.
Apr.2, 2020);



United States v. Rodriguez, No. 2:03-CR-00271-AB-1,2020 U.S. Dist. LEXIS 58718, 2020 WL 1627331, at
*7 (E.D.Pa.Apr.1,
       Case
       ,Case7:17-cr-00575-KMK
             7:17-cr-00575-KMK Document 111 Filed
                               Document 100 Filed12/18/20
                                                  02/03/21 Page
                                                            Page1212ofof1515




2020); United States v. Jepen, No. 3:19-CV-00073 (VLB),2020 U.S.Dist. LEXIS 57007, 2020 WL 1640232, at
*5 (D.Conn.Apr.




1,2020); Gonzalez, 2020 U.S. Dist. LEXIS 56422, 2020WL 1536155, at*3; Muniz, 2020 U.S.Dist. LEXIS
59255, 2020 WL

1540325, at *2; United Statesv. Campagna, No. 16 CR. 78-01 (LGS), 2020 U.S. Dist. LEXIS 54401, 2020 WL
1489829, at *3

(S.D .N.Y. Mar. 27, 2020).




The Court "must consider[] the [sentencing] factors set forth in [S]ection 3553{a) to the extent that they
are




applicable."'United States v. Rodriguez, No. 03-CR-271, 2020 U.S. Dist. LEXIS 58718, 2020 WL 1627331,
at *11 (E.D.Pa.Apr.




1,2020) (citing 3582(c)(l)(A)). Under 3553(a), the Court must consider what is "sufficient, but not
greater than necessary,




to comply with the purposes of [sentencing]." 3553(a). Potentially relevant factors include:




1. The nature and circumstances of the offense and the history and characteristics of the defendant, see
3553(a)( 1);




2. The need for the sentence to reflect the seriousness of the offense, promote respect for the law, and
provide just




punishment for the defendant's crimes, see 3553(a){2)(A);
         .
       Case   '
        Ca~e7:17-cr-00575-KMK
             7:11-cr-00575-KMK Document 111 Filed
                               Document 100 Filed12/18/20
                                                  02/03/21 Page
                                                            Page1313ofof1515




                                   UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF NEW YORK



(full name of the plaintiff or petitioner applying (each person
must submit a separate application))
                                                                      l7        CV     DO S"7 S- (t:."'t:} (                  )
                           -against-                              (Provide docket number, if available; if filing this with
                                                                  your complaint, you will not~ have a docket number.)

                                                                                             .11~n~rt
                                                                                                 J 1-. ~ p;-:;- rs
                                                                                                                r ~       •
                                                                                                                                  r,:::"\ '
                                                                                                                                  !.c
                                                                                                                                        .
                                                                                              ,'   \

                                                                                                            DEC 1s ~ozo
(full name(s) of the defendant(s)/respondent(s))

                              .                                                                        )1

        APPLICATION TO PROCEED WITIIOUT PREPAYING FEES OR COSTS
I am a plaintiff/ petitioner in this case and declare that I am unable to pay the costs of these proceedings
and I believe that I am entitled to the relief requested in this action. In support of this application to
proceed in farma pauperis (IFP) (without prepaying fees or costs), I declare that the responses below are
true:

1.   Are you incarcerated?                    1i] Yes         O No (If "No," go to Question 2.)
     I am being held at:                      kl ~rr~-~--rtt), pr,. ,s-~40
     Do you receive any payment from this institution?            0   Yes       [jl   No
     Monthly amount:
     ff I am a prisoner, see 28 U.S.C. § 1915(h), I have attached to this document a "Prisoner Authorization"
     directing the facility where I am incarcerated to deduct the filing fee from my account in installments
     and to send to the Court certified copies of my account statements for the past six months. See 28
     U.S.C. § 1915(a)(2), (b). I understand that this means that I will be required to pay the full filing fee.

2.   Are you presently employed?               0     Yes              ~    No
     If "yes," my employer's name and address are:


     Gross monthly pay or wages:

     If "no," what was your last date of employment?

     Gross monthly wages at the time:

3.   In addition to your income stated above (which you should not repeat here), have you or anyone else
     living at the same residence as you received more than $200 in the past 12 months from any of the
     following sources? Ch.eek all that apply.

      (a) Business, profession, or other self-employm'ent                       fj;J Yes                    D    No
      (b) Rent payments, interest, or dividends                                 fbl    Yes                  0    No



 SONY Rev: 8/5/2015
               Case
               :,,.        .
                    7:17-cr-00575-KMK Document 111 Filed 02/03/21 Page 14 of 15
                 c.ase 7:17-cr-00575-KMK Document 100 Filed 12/18/20 Page 14 of 15




           {c) Pension, annuity, or life insurance payments
                                                                                                   •tjJ   Yes                    f(l    No
           {d) Disability or worker's compensation payments                                               Yes
                                                                                                                                 •ti]   No
           (e) Gifts or inheritances
           (f) Any other public benefits {unemployment, social security,
                                                                                                   •      Yes                           No

               food stamps, veteran's, etc.)                                                       ijJ    Yes
                                                                                                                                 •      No
           (g) Any other sources
                                                                                                   •      Yes                    fil    No
          If you answered "Yes" to any question above, describe below or on separate pages each source of
          money and state the amount that you received and what you expect to receive in the future.
              My ~IY't1t-e'r( ~-e'"t.S St<..1"4l S.t..lv£..1'"t) e,divEfn·.S 1                       Fh~                        11-w\
                5--r l"I Lo\ f   s.   l"t-   1   e, .t c--t ttc ,c, '-v ('.)~IC ~   >4-   w 'b    .s e -.v~ ~         ..,.,,£    - o M-C     'j .
          If you answered "No" to all of the questions above, explain how you are paying your expenses:



    4.     How much money do you have in cash or in a checking, savings, or inmate account?                                        a 1 Cl
    5.    Do you own any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other
          financial instrument or thing of value, including any item of value held in someone else's name? If so,
          describe the property and its approximate value: )J 0



    6.    Do you have any housing, transportation, utilities, or loan payments, or other regular monthly
          expenses? If so, describe and provide the amount of the monthly expense: rv {)



    7.    List all people who are dependent on you for support, your relationship with each person, and how
          much you contribute to their support {only provide initials for minors under 18): t.l Du£


    8.    Do you have any debts or financial obligations not described above? If so, describe the amounts owed
          and to whom they are payable: IV[)


    Declaration: I declare under penalty of perjury that the above information is true. I understand that a false
    statement may result in a dismissal of my claims.


     Dated                                                                     Signature

    ,4   ttt.o.-ie.\. FI rl--Z...                                              Prison Identification It (if incarcerated}
     Name {last, First, Ml)

                                                                                                                  l    5'9 4o
     Address                                                  City                               State            Zip Code

(   ~ I Lt) t.f 7 J - lf I l/o
    Telephone Number                                                           E-mail Address (if available)




                                                               IFP Application, page 2
          ~

        Case  7:17-cr-00575-KMK Document 111 Filed 02/03/21 Page 15 of 15
         Ci.se 7:l7-cr-00575-KMK Document 100 Filed 12/18/20 Page 15 of 15
              !-




                                        UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF NEW YORK



(full name of the plaintiff/petitioner)
                                                             l7        CV       {)o S- 75'"           (t:: .... K") (   )
                             -against-                     (Provide docket number, if available; if filing this with your
                                                           complaint, you will not yet have a docket number.)

  M '4.£.op f                      i':,
                      II ,.,...,. e-


(full name(s) of the defendant(s)/respondent(s))


                                          PRISONER AUTHORIZATION
By signing below, I acknowledge that:
                                                                                    PRO SL OFFICE
(1) because I filed this action as a prisoner, 1 I am required by statute (28 U.S.C. § 1915) to pay
    the full filing fees for this case, even if I am granted the right to proceed in forma pauperis
    (IFP), that is, without prepayment of fees;
(2) the full $350 filing fee will be deducted in installments from my prison account, even if my
    case is dismissed or I voluntarily withdraw it.

I authorize the agency holding me in custody to:
(1)- send a certified copy of my prison trust fund account statement for the past six months
     (from my current institution or any institution in which I was incarcerated during the past
     six months);
(2) calculate the amounts specified by 28 U.S.C. § 1915(b), deduct those amounts from my
       prison trust fund, and disburse those amounts to the Court.
This authorization applies to any agency into whose custody I may be transferred and to any
other district court to which my case may be transferred.



Date                                                       Signature



Name (Last, First, Ml)                                                   Prison Identification #



Address                                            City                             State          Zip Code




I A"~rmonQ!" jg "any p@rnm iflC!I'C@Tiltfd or detnined in a.ny facilit)' W,lw ~ ~'i~~d of, convicted of,
sentenced for, or adjudicated delinquent for, violations of criminal law or the terms or conditions of
parole, probation, pretrial release, or diversionary program." 28 U.S.C. § 1915(h).
SONY Rev. 10/26/16
